FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 As of 11/4/2014 Ternium S.A. (Translation of Registrant's name into English) Ternium S.A. 29, Avenue de la Porte-Neuve L-2227 Luxembourg (352) 2668-3152 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or 40-F. Form 20-F Ö Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12G3-2(b) under the Securities Exchange Act of 1934. Yes No Ö If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable The attached material is being furnished to the Securities and Exchange Commission pursuant to Rule 13a-16 and Form 6-K under the Securities Exchange Act of 1934, as amended. This report contains Ternium S.A.’s consolidated financial statements as of September 30, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TERNIUM S.A. By: /s/ Pablo Brizzio By: /s/ Daniel Novegil Name: Pablo Brizzio Name: Daniel Novegil Title: Chief Financial Officer Title: Chief Executive Officer Dated: November 4, 2014 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended on September 30, 2014 and 2013 29 Avenue de la Porte-Neuve, 3 rd floor L – 2227 R.C.S. Luxembourg: B 98 668 INDEX Page Report of Independent Registered Public Accounting Firm 1 Consolidated Condensed Interim Income Statements 2 Consolidated Condensed Interim Statements of Comprehensive Income 3 Consolidated Condensed Interim Statements of Financial Position 4 Consolidated Condensed Interim Statements of Changes in Equity 5 Consolidated Condensed Interim Statements of Cash Flows 7 Notes to the Consolidated Condensed Interim Financial Statements 1 General information and basis of presentation 8 2 Accounting policies 9 3 Segment information 10 4 Cost of sales 12 5 Selling, general and administrative expenses 13 6 Other financial income (expenses), net 13 7 Property, plant and equipment, net 13 8 Intangible assets, net 14 9 Investments in non-consolidated companies 14 10 Distribution of dividends 16 11 Contingencies, commitments and restrictions on the distribution of profits 16 12 Related party transactions 20 13 Fair value measurement 21 14 Subsequent events 21 Page 1 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 (All amounts in USD thousands) Consolidated Condensed Interim Income Statements Three-month period ended September 30, Nine-month period ended September 30, Notes (Unaudited) (Unaudited) Net sales 3 2,218,346 2,143,824 6,571,481 6,413,994 Cost of sales 3 & 4 (1,759,726) (1,679,194) (5,160,114) (4,990,078) Gross profit 3 Selling, general and administrative expenses 3 & 5 (206,180) (209,919) (614,756) (632,869) Other operating income, net (1) 3 62,104 11,345 68,270 22,822 Operating income 3 Interest expense (34,228) (29,646) (87,046) (93,366) Interest income 3,124 3,000 9,266 9,615 Other financial income (expenses), net 6 8,520 840 (328) (21,314) Equity in (losses) earnings of non-consolidated companies (8,999) (926) (6,743) (27,091) Income before income tax expense Income tax expense (122,790) (103,306) (251,318) (259,860) Profit for the period Profit for the period attributable to: Equity holders of the Company 111,694 97,848 390,802 329,823 Non-controlling interest 48,477 38,170 137,910 92,030 Profit for the period Weighted average number of shares outstanding 1,963,076,776 1,963,076,776 1,963,076,776 1,963,076,776 Basic and diluted earnings per share for profit attributable to the equity holders of the company (expressed in USD per share) 0.06 0.05 0.20 0.17 (1) Includes an insurance recovery of USD 57.500 in Argentina as of September 30, 2014. The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December 31, 2013. Page 2 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 (All amounts in USD thousands) Consolidated Condensed Interim Statements of Comprehensive Income Three-month period ended September 30, Nine-month period ended September 30, (Unaudited) (Unaudited) Profit for the period Items that may be reclassified subsequently to profit or loss: Currency translation adjustment (33,316) (86,628) (253,852) (186,574) Currency translation adjustment from participation in non-consolidated companies (147,121) (9,274) (60,478) (131,068) Changes in the fair value of derivatives classified as cash flow hedges and others 400 (553) (1,780) 1,313 Income tax relating to cash flow hedges (173) 166 421 (394) Changes in the fair value of derivatives classified as cash flow hedges from participation in non-consolidated companies - 160 154 6,870 Others from participation in non-consolidated companies (100) 3,749 (2,706) 463 Items that may not be reclassified subsequently to profit or loss: Actuarial (loss) income on post employment benefit obligations (5) 185 (104) 105 Other comprehensive loss for the period, net of tax Total comprehensive (loss) income for the period Attributable to: Equity holders of the Company (40,500) 40,272 180,323 105,638 Non-controlling interest 20,356 3,551 30,044 6,930 Total comprehensive income for the period The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December 31, 2013. Page 3 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 (All amounts in USD thousands) Consolidated Condensed Interim Statements of Financial Position Balances as of Notes September 30, 2014 December 31, 2013 (Unaudited) ASSETS Non-current assets Property, plant and equipment, net 7 4,481,622 4,708,895 Intangible assets, net 8 963,582 961,504 Investments in non-consolidated companies 9 1,308,324 1,375,165 Derivative financial instruments - 1,535 Deferred tax assets 54,480 24,902 Receivables, net 43,157 79,407 Trade receivables, net 346 1,754 Current assets Receivables 169,237 112,388 Derivative financial instruments 895 - Inventories, net 2,202,471 1,941,130 Trade receivables, net 811,055 671,453 Other investments 104,507 169,503 Cash and cash equivalents 343,525 307,218 Non-current assets classified as held for sale 17,234 17,770 Total Assets EQUITY Capital and reserves attributable to the company’s equity holders 5,373,127 5,340,035 Non-controlling interest 994,421 998,009 Total Equity LIABILITIES Non-current liabilities Provisions 11,096 13,984 Deferred tax liabilities 581,518 605,883 Other liabilities 364,175 345,431 Trade payables 12,844 15,243 Borrowings 1,034,364 1,204,880 Current liabilities Current income tax liabilities 71,532 92,009 Other liabilities 249,968 203,326 Trade payables 719,675 755,880 Derivative financial instruments 218 - Borrowings 1,087,497 797,944 Total Liabilities Total Equity and Liabilities The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December 31, 2013. Page 4 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 (All amounts in USD thousands) Consolidated Condensed Interim Statements of Changes in Equity Attributable to the Company’s equity holders (1) Capital stock (2) Treasury shares Initial public offering expenses Reserves (3) Capital stock issue discount (4) Currency translation adjustment Retained earnings Total Non-controlling interest Total Equity Balance as of January 1, 2014 Profit for the period 390,802 390,802 137,910 528,712 Other comprehensive income (loss) for the period Currency translation adjustment (207,345) (207,345) (106,985) (314,330) Actuarial loss on post employment benefit obligations (33) (33) (71) (104) Cash flow hedges and others, net of tax (671) (671) (534) (1,205) Others (2,430) (2,430) (276) (2,706) Total comprehensive income for the period - Dividends paid in cash (5) (147,231) (147,231) - (147,231) Dividends paid in cash by subsidiary companies - (33,632) (33,632) Balance as of September 30, 2014 (unaudited) (1) Shareholders’ equity determined in accordance with accounting principles generally accepted in Luxembourg is disclosed in Note 11 (iii). (2) The Company has an authorized share capital of a single class of 3.5 billion shares having a nominal value of USD 1.00 per share. As of September 30, 2014, there were 2,004,743,442 shares issued. All issued shares are fully paid. (3) Include legal reserve under Luxembourg law for USD 200.5 million, undistributable reserves under Luxembourg law for USD 1.4 billion, hedge accounting reserve, net of tax effect, for USD 0.1 million and reserves related to the acquisition of non-controlling interest in subsidiaries according to IAS 27 for USD (58.9) million. (4) Represents the difference between book value of non-monetary contributions received from shareholders under Luxembourg GAAP and IFRS. (5) See note 10. Dividends may be paid by Ternium to the extent distributable retained earnings calculated in accordance with Luxembourg law and regulations exist. Therefore, retained earnings included in these consolidated condensed interim financial statements may not be wholly distributable. See Note 11 (iii). The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December 31, 2013. Page 5 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 (All amounts in USD thousands) Consolidated Condensed Interim Statements of Changes in Equity ss Attributable to the Company’s equity holders (1) Capital stock (2) Treasury shares Initial public offering expenses Reserves (3) Capital stock issue discount (4) Currency translation adjustment Retained earnings Total Non-controlling interest Total Equity Balance as of January 1, 2013 Profit for the period 329,823 329,823 92,030 421,853 Other comprehensive income (loss) for the period Currency translation adjustment (231,302) (231,302) (86,340) (317,642) Actuarial loss on post employment benefit obligations 64 64 41 105 Cash flow hedges, net of tax 6,637 6,637 1,152 7,789 Others 416 416 47 463 Total comprehensive income for the period - Acquisition of non-controlling interest (5) (404) (404) (525) (929) Dividends paid in cash (127,600) (127,600) - (127,600) Dividends paid in cash by subsidiary companies - (27,444) (27,444) Balance as of September 30, 2013 (unaudited) (1) Shareholders’ equity determined in accordance with accounting principles generally accepted in Luxembourg is disclosed in Note 11 (iii). (2) The Company has an authorized share capital of a single class of 3.5 billion shares having a nominal value of USD 1.00 per share. As of September 30, 2013, there were 2,004,743,442 shares issued. All issued shares are fully paid. (3) Include legal reserve under Luxembourg law for USD 200.5 million, undistributable reserves under Luxembourg law for USD 1.4 billion, hedge accounting reserve, net of tax effect, for USD 0.7 million and reserves related to the acquisition of non-controlling interest in subsidiaries according to IAS 27 for USD (58.9) million. (4) Represents the difference between book value of non-monetary contributions received from shareholders under Luxembourg GAAP and IFRS. (5) Corresponds to the acquisition of the non-controlling interest held by Siderúrgica de Caldas S.A.S., a subsidiary of Ternium S.A., in Procesadora de Materiales Industriales S.A. in April 2013. Dividends may be paid by Ternium to the extent distributable retained earnings calculated in accordance with Luxembourg law and regulations exist. Therefore, retained earnings included in these consolidated condensed interim financial statements may not be wholly distributable. See Note 11 (iii). The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December 31, 2013. Page 6 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 (All amounts in USD thousands) Consolidated Condensed Interim Statements of Cash Flows Nine-month period ended September 30, Notes (Unaudited) Cash flows from operating activities Profit for the period Adjustments for: Depreciation and amortization 7 & 8 305,188 282,644 Income tax accruals less payments (29,352) (53,772) Equity in (earnings) losses of non-consolidated companies 6,743 27,091 Interest accruals less payments 4,733 (18,482) Changes in provisions 1,675 5,529 Changes in working capital (1) (553,192) 124,276 Net foreign exchange results and others 33,009 56,363 Net cash provided by operating activities Cash flows from investing activities Capital expenditures (334,774) (725,143) Investment in non-consolidated companies (3,010) - Decrease in other investments 64,620 6,588 Proceeds from the sale of property, plant and equipment 1,096 1,558 Acquisition of non-controlling interest - (929) Net cash used in investing activities Cash flows from financing activities Dividends paid in cash to company’s shareholders (147,231) (127,600) Dividends paid in cash by subsidiary companies (33,632) (27,444) Proceeds from borrowings 781,672 972,953 Repayments of borrowings (581,538) (1,190,899) Net cash provided by (used in) financing activities Increase (Decrease) in cash and cash equivalents Movement in cash and cash equivalents At January 1, 307,218 560,307 Effect of exchange rate changes (8,412) (3,766) Initial cash of Peña Colorada and Exiros - 12,227 Increase (Decrease) in cash and cash equivalents 44,719 (245,414) Cash and cash equivalents as of September 30, (2) (1) The working capital is impacted by non-cash movement of USD (128.2) million as of September 30, 2014 (USD (101.7) million as of September 30, 2013) due to the variations in the exchange rates used by subsidiaries with functional currencies different from the US dollar. (2) It includes restricted cash of USD 93 and USD 1,315 as of September 30, 2014 and 2013, respectively. In addition , the Company had other investments with a maturity of more than three months for USD 104,507 and USD 161,112 as of September 30, 2014 and 2013, respectively. The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December31, 2013. Page 7 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 Notes to the Financial Statements 1. GENERAL INFORMATION AND BASIS OF PRESENTATION Ternium S.A. (the “Company” or “Ternium”), was incorporated on December 22, 2003 to hold investments in flat and long steel manufacturing and distributing companies. The Company has an authorized share capital of a single class of 3.5 billion shares having a nominal value of USD 1.00 per share. As of September 30, 2014, there were 2,004,743,442 shares issued. All issued shares are fully paid. Following a corporate reorganization carried out during fiscal year 2005, in January 2006 the Company successfully completed its registration process with the United States Securities and Exchange Commission (“SEC”). Ternium’s ADSs began trading on the New York Stock Exchange under the symbol “TX” on February 1, 2006. The Company’s initial public offering was settled on February 6, 2006. The Company was initially established as a public limited liability company (société anonyme) under Luxembourg’s 1929 holding company regime. Until termination of such regime on December 31, 2010, holding companies incorporated under the 1929 regime (including the Company) were exempt from Luxembourg corporate and withholding tax over dividends distributed to shareholders. On January 1, 2011, the Company became an ordinary public limited liability company (société anonyme) and, effective as from that date, the Company is subject to all applicable Luxembourg taxes (including, among others, corporate income tax on its worldwide income) and its dividend distributions will generally be subject to Luxembourg withholding tax. However, dividends received by the Company from subsidiaries in high income tax jurisdictions, as defined under Luxembourg law, will continue to be exempt from corporate income tax in Luxembourg under Luxembourg’s participation exemption. As part of the Company’s corporate reorganization in connection with the termination of Luxembourg’s 1929 holding company regime, on December 6, 2010, the Company contributed its equity holdings in all its subsidiaries and all its financial assets to its Luxembourg wholly-owned subsidiary Ternium Investments S.à r.l., or Ternium Investments, in exchange for newly issued corporate units of Ternium Investments. As the assets contributed were recorded at their historical carrying amount in accordance with Luxembourg GAAP, the Company’s December 2010 contribution of such assets to Ternium Investments resulted in a non-taxable revaluation of the accounting value of the Company’s assets under Luxembourg GAAP. The amount of the December 2010 revaluation was equal to the difference between the historical carrying amounts of the assets contributed and the value at which such assets were contributed and amounted to USD 4.0 billion. However, for the purpose of these consolidated condensed interim financial statements, the assets contributed by Ternium to its wholly-owned subsidiary Ternium Investments were recorded based on their historical carrying amounts in accordance with IFRS, with no impact on the financial statements. Page 8 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 1. GENERAL INFORMATION AND BASIS OF PRESENTATION (continued) Following the completion of the corporate reorganization, and upon its conversion into an ordinary Luxembourg holding company, the Company voluntarily recorded a special reserve exclusively for tax-basis purposes. As of December 31, 2013 and 2012, this special reserve amounted to USD 7.5 billion and USD 7.6 billion, respectively. The Company expects that, as a result of its corporate reorganization, its current overall tax burden will not increase, as all or substantially all of its dividend income will come from high income tax jurisdictions. In addition, the Company expects that dividend distributions for the foreseeable future will be imputed to the special reserve and therefore should be exempt from Luxembourg withholding tax under current Luxembourg law. The name and percentage of ownership of subsidiaries that have been included in consolidation in these Consolidated Condensed Interim Financial Statements is disclosed in Note 2 to the audited Consolidated Financial Statements for the year ended December 31, 2013. Certain comparative amounts have been reclassified to conform to changes in presentation in the current period. The preparation of Consolidated Condensed Interim Financial Statements requires management to make estimates and assumptions that might affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the statement of financial position, and also the reported amounts of revenues and expenses for the reported periods. Actual results may differ from these estimates. Material intercompany transactions and balances have been eliminated in consolidation. However, the fact that the functional currency of the Company’s subsidiaries differ, results in the generation of foreign exchange gains and losses that are included in the Consolidated Condensed Interim Income Statement under “Other financial income (expenses), net”. These Consolidated Condensed Interim Financial Statements have been approved for issue by the Board of Directors of Ternium on November 4, 2014. 2. ACCOUNTING POLICIES These Consolidated Condensed Interim Financial Statements have been prepared in accordance with IAS 34, “Interim Financial Reporting” and are unaudited. These Consolidated Condensed Interim Financial Statements should be read in conjunction with the audited Consolidated Financial Statements for the year ended December 31, 2013, which have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”), and adopted by the European Union (“EU”). Recently issued accounting pronouncements were applied by the Company as from their respective dates. These Consolidated Condensed Interim Financial Statements have been prepared following the same accounting policies used in the preparation of the audited Consolidated Financial Statements for the year ended December 31, 2013. Page 9 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 2. ACCOUNTING POLICIES (continued) New accounting pronouncements have been issued after December 31, 2013, as follows: International Financial Reporting Standard 15, “Revenue from contracts with customers” In May 2014, the IASB issued IFRS 15, "Revenue from contracts with customers", which sets out the requirements in accounting for revenue arising from contracts with customers and which is based on the principle that revenue is recognized when control of a good or service is transferred to the customer. IFRS 15 must be applied annual periods beginning on or after January 1, 2017. International Financial Reporting Standard 9, “Financial instruments” In July 2014, the IASB issued IFRS 9, "Financial instruments", which replaces the guidance in IAS 39. It includes requirements on the classification and measurement of financial assets and liabilities, as well as an expected credit losses model that replaces the current incurred loss impairment model. IFRS 9 must be applied on annual periods beginning on or after January 1, 2018. These standards are not effective for the financial year beginning January 1, 2014 and have not been early adopted. The Company's management has not yet assessed the potential impact that the application of these standards may have on the Company's financial condition or results of operations. 3. SEGMENT INFORMATION REPORTABLE OPERATING SEGMENTS The Company is organized in two reportable segments: Steel and Mining. The Steel segment includes the sales of steel products, which comprises slabs, hot rolled coils and sheets, cold rolled coils and sheets, tin plate, welded pipes, hot dipped galvanized and electro-galvanized sheets, pre-painted sheets, billets (steel in its basic, semi-finished state), wire rod and bars and other tailor-made products to serve its customers’ requirements. The Steel segment comprises three operating segments: Mexico, Southern Region and Other markets. These three segments have been aggregated considering the economic characteristics and financial effects of each business activity in which the entity engages; the related economic environment in which it operates; the type or class of customer for the products; the nature of the products; and the production processes. The Mexico operating segment comprises the Company’s businesses in Mexico. The Southern region operating segment manages the businesses in Argentina, Paraguay, Chile, Bolivia and Uruguay. The Other markets operating segment includes businesses mainly in United States, Colombia, Guatemala, Costa Rica, El Salvador, Nicaragua and Honduras. The Mining segment includes the sales of mining products, mainly iron ore and pellets, and comprises the mining activities of Las Encinas, an iron ore mining company in which Ternium holds a 100% equity interest and the 50% of the operations and results performed by Peña Colorada, another iron ore mining company in which Ternium maintains that same percentage over its equity interest. Both mining operations are located in Mexico. Ternium’s Chief Operating Decision Maker (CEO) holds monthly meetings with senior management, in which operating and financial performance information is reviewed, including financial information that differs from IFRS principally as follows: Page 10 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 3. SEGMENT INFORMATION (continued) - The use of direct cost methodology to calculate the inventories, while under IFRS is at full cost, including absorption of production overheads and depreciation. - The use of costs based on previously internally defined cost estimates, while, under IFRS, costs are calculated at historical cost (with the FIFO method). - Other timing and non-significant differences. Most information on segment assets is not disclosed as it is not reviewed by the CODM. Nine-month period ended September 30, 2014 (Unaudited) Steel Mining Inter-segment eliminations Total IFRS Net sales 6,550,802 241,775 (221,096) 6,571,481 Cost of sales (5,193,373) (187,442) 220,701 (5,160,114) Gross profit Selling, general and administrative expenses (603,010) (11,746) - (614,756) Other operating income, net 67,437 833 - 68,270 Operating income - IFRS Management view Net sales 6,550,802 265,946 (245,267) 6,571,481 Operating income 626,097 68,726 (395) 694,428 Reconciliation items: Differences in Cost of sales 170,453 Operating income - IFRS Financial income (expense), net (78,108) Equity in (losses) earnings of non-consolidated companies (6,743) Income before income tax expense - IFRS Depreciation and amortization - IFRS (273,503) (31,685) - (305,188) Nine-month period ended September 30, 2013 (Unaudited) Steel Mining Inter-segment eliminations Total IFRS Net sales 6,351,259 276,344 (213,609) 6,413,994 Cost of sales (4,998,852) (201,918) 210,692 (4,990,078) Gross profit Selling, general and administrative expenses (614,805) (18,064) - (632,869) Other operating income, net 22,717 105 - 22,822 Operating income - IFRS Management view Net sales 6,351,259 388,620 (325,885) 6,413,994 Operating income 583,526 166,176 (2,917) 746,785 Reconciliation items: Differences in Cost of sales 67,084 Operating income - IFRS Financial income (expense), net (105,065) Equity in losses of non-consolidated companies (27,091) Income before income tax expense - IFRS Depreciation and amortization - IFRS (261,376) (21,268) - (282,644) Page 11 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 3. SEGMENT INFORMATION (continued) GEOGRAPHICAL INFORMATION There are no revenues from external customers attributable to the Company’s country of incorporation (Luxembourg). For purposes of reporting geographical information, net sales are allocated based on the customer’s location. Allocation of non-current assets is based on the geographical location of the underlying assets. Nine-month period ended September 30, 2014 (Unaudited) Mexico Southern region Other markets Total Net sales 3,683,451 1,979,937 908,093 6,571,481 Non-current assets (1) 4,280,300 900,268 264,636 5,445,204 Nine-month period ended September 30, 2013 (Unaudited) Mexico Southern region Other markets Total Net sales 3,167,794 2,201,550 1,044,650 6,413,994 Non-current assets (1) 4,278,646 1,172,088 277,529 5,728,263 (1) Includes Property, plant and equipment and Intangible assets 4. COST OF SALES Nine-month period ended September 30, (Unaudited) Inventories at the beginning of the year Opening inventories - Peña Colorada - 18,006 Translation differences (152,765) (112,777) Plus: Charges for the period Raw materials and consumables used and other movements 4,410,195 3,827,735 Services and fees 71,508 67,678 Labor cost 453,759 454,138 Depreciation of property, plant and equipment 246,644 232,564 Amortization of intangible assets 20,814 12,093 Maintenance expenses 362,442 324,006 Office expenses 5,250 5,392 Insurance 9,948 11,170 Increase (decrease) of obsolescence allowance 11,085 (2,259) Recovery from sales of scrap and by-products (30,696) (31,458) Others 13,271 15,033 Less: Inventories at the end of the period Cost of Sales Page 12 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 5. SELLING, GENERAL AND ADMINISTRATIVE EXPENSES Nine-month period ended September 30, (Unaudited) Services and fees 54,386 55,637 Labor cost 177,813 174,367 Depreciation of property, plant and equipment 11,025 10,195 Amortization of intangible assets 26,705 27,792 Maintenance and expenses 4,208 6,106 Taxes 98,873 107,237 Office expenses 30,290 30,527 Freight and transportation 197,698 207,647 Increase (decrease) of allowance for doubtful accounts 884 (260) Others 12,874 13,621 Selling, general and administrative expenses 6. OTHER FINANCIAL INCOME (EXPENSES) , NET Nine-month period ended September 30, (Unaudited) Net foreign exchange income (loss) 353 (2,064) Change in fair value of financial instruments 8,185 (9,172) Debt issue costs (2,885) (5,227) Others (5,981) (4,851) Other financial expenses, net 7. PROPERTY, PLANT AND EQUIPMENT, NET Nine-month period ended September 30, (Unaudited) At the beginning of the year Currency translation differences (245,351) (196,134) Additions 286,616 691,175 Disposals (10,869) (6,667) Depreciation charge (257,669) (242,759) Interest in joint operations - 83,181 Other movements - (3,486) At the end of the period Page 13 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 8. INTANGIBLE ASSETS, NET Nine-month period ended September 30, (Unaudited) At the beginning of the year Currency translation differences (2,423) (2,062) Additions 52,020 33,968 Amortization charge (47,519) (39,885) Interest in joint operations - 7,609 At the end of the period 9. INVESTMENTS IN NON-CONSOLIDATED COMPANIES Company Country of incorporation Main activity Voting rights as of Value as of September 30, 2014 December 31, 2013 September 30, 2014 December 31, 2013 Usinas Siderurgicas de Minas Gerais S.A. - USIMINAS Brazil Manufacturing and selling of steel products 22.71% 22.71% 1,301,530 1,369,820 Other non-consolidated companies (1) 6,794 5,345 It includes the investments held in Techgen S.A. de C.V., Finma S.A.I.F., Arhsa S.A., Techinst S.A., Recrotek S.R.L. de C.V. and Gas Industrial de Monterrey S.A. de C.V. (a) Techgen S.A. de C.V. Following the execution of an August 2013 memorandum of understanding for the construction and operation of a natural gas-fired combined cycle electric power plant in the Pesquería area of the State of Nuevo León, Mexico, as of February 2014, Ternium, Tenaris and Tecpetrol International S.A. (a wholly-owned subsidiary of San Faustin S.A., the controlling shareholder of both Ternium and Tenaris) have completed their initial investments in Techgen, S.A. de C.V. (Techgen), a Mexican project company owned 48% by Ternium, 30% by Tecpetrol and 22% by Tenaris. Tenaris and Ternium have also agreed to enter into power supply and transportation agreements with Techgen, pursuant to which Ternium and Tenaris will contract 78% and 22%, respectively, of Techgen’s power capacity of between 850 and 900 megawatts. (b) Usinas Siderurgicas de Minas Gerais S.A. - USIMINAS On January 16, 2012, the Company’s wholly-owned Luxembourg subsidiary Ternium Investments S.à r.l., together with the Company’s Argentine majority-owned subsidiary Siderar S.A.I.C. (and Siderar’s wholly-owned Uruguayan subsidiary Prosid Investments S.C.A.), and Confab Industrial S.A., a Brazilian subsidiary of Tenaris S.A. (“TenarisConfab”), joined Usiminas’ existing control group through the acquisition of 84.7, 30.0, and 25.0 million ordinary shares, respectively. As a result of these transactions, the control group, which holds 322.7 million ordinary shares representing the majority of Usiminas’ voting rights, is now formed as follows: Nippon Steel & Sumitomo Metal Corporation Group (formerly Nippon Group) 46.1%, Ternium/Tenaris Group 43.3%, and CEU 10.6%. Page 14 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 9. INVESTMENTS IN NON-CONSOLIDATED COMPANIES (continued) As of September 30, 2014 the value of the investment is comprised as follows: Value of investment USIMINAS As of January 1, 2014 Share of results (5,828) Other comprehensive income (62,462) As of September 30, 2014 At September 30, 2014, the closing price of the Usiminas’ ordinary shares as quoted on the BM&FBovespa Stock Exchange was BRL 6.64 (approximately USD 2.71) per share, giving Ternium’s ownership stake a market value of approximately USD 310.8 million. The Company reviews periodically the recoverability of its investment in Usiminas. To determine the recoverable value, the Company estimates the value in use of the investment by calculating the present value of the expected cash flows. There is a significant interaction among the principal assumptions made in estimating Usiminas cash flow projections, which include iron ore and steel prices, foreign exchange and interest rates, Brazilian GDP and steel consumption in the Brazilian market. Many of the above mentioned drivers of Usiminas recoverable value estimation showed a high degree of volatility during the third quarter of 2014 and as of the release of these financial statements. Brazil’s recently held presidential elections were one of the main causes of this volatility, as the runners-up to Brazil’s presidency were perceived as having significantly different economic policy views, creating a high level of uncertainty regarding the country’s future macro-economic environment. Since the acquisition of its investment in Usiminas and up to September 30, 2014, Ternium reduced the carrying value of the investment by 42% through impairment charges, currency translation adjustments (CTA) due to the devaluation of the Brazilian currency against the US dollar, and the results of the company. In the third quarter of 2014, the value of the investment in Usiminas declined by USD 155 million, mainly through CTA. Under this volatile and uncertain environment, the Company reviewed its value in use calculation with the information currently available and based on the long term potential and prospects of Usiminas, and determined no need for an impairment charge. Nevertheless, during the following months, Ternium will closely follow the newly elected Brazilian government’s changes to economic policy, if any, together with the Brazilian Real exchange rate expectations, and will evaluate their impact in the drivers of Usiminas recoverable value. These matters could lead to further reductions in the carrying value of Ternium’s investment in Usiminas, either through CTA or impairment charges. On October 28, 2014, Usiminas approved its interim accounts as of and for the nine-months ended September 30, 2014, which state that revenues, post-tax profit from continuing operations and shareholders’ equity amounted to USD 4,000 million, USD 118 million and USD 6,911 million, respectively. Page 15 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 9. INVESTMENTS IN NON-CONSOLIDATED COMPANIES (continued) USIMINAS Summarized balance sheet (in million USD) As of September 30, Assets Non-current 8,946 Current 3,610 Total Assets Liabilities Non-current 2,835 Current 1,955 Total Liabilities Minority interest Shareholders' equity USIMINAS Summarized income statement (in million USD) Nine-month period ended September 30, 2014 Net sales 4,000 Cost of sales (3,576) Gross profit 424 Selling, general and administrative expenses Other operating income, net 76 Operating income 244 Financial expenses, net (136) Equity in earnings of associated companies 61 Income before income tax 169 Income tax expense (29) Net profit before minority interest 140 Minority interest in other subsidiaries Net profit for the period 118 DISTRIBUTION OF DIVIDENDS During the annual shareholders’ meeting held on May 7, 2014, the shareholders approved the consolidated financial statements and unconsolidated annual accounts for the year ended December 31, 2013, and a distribution of dividends of USD 0.075 per share (USD 0.75 per ADS), or approximately USD 150.4 million. The dividends were paid on May 16, 2014. CONTINGENCIES, COMMITMENTS AND RESTRICTIONS ON THE DISTRIBUTION OF PROFITS This note should be read in conjunction with Note 25 to the Company’s audited Consolidated Financial Statements for the year ended December 31, 2013. Significant changes or events since the date of issue of such financial statements are as follows: Page 16 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 CONTINGENCIES, COMMITMENTS AND RESTRICTIONS ON THE DISTRIBUTION OF PROFITS (continued) (i) Tax claims and other contingencies (a) Siderar. AFIP – Income tax claim for fiscal years 1995 to 1999 The Argentine tax authority (Administración Federal de Ingresos Públicos, or “AFIP”) has challenged the deduction from income of certain disbursements treated by Siderar as expenses necessary to maintain industrial installations, alleging that these expenses should have been treated as investments or improvements subject to capitalization. Accordingly, AFIP made income tax assessments against Siderar with respect to fiscal years 1995 through 1999. As of September 30, 2014, Siderar’s aggregate exposure under these assessments (including principal, interest and fines) amounts to approximately USD 11.4 million. Siderar appealed each of these assessments before the National Tax Court, which, in successive rulings, reduced the amount of each of the assessments made by AFIP; the National Tax Court decisions were, however, further appealed by both Siderar and AFIP. On May 15, 2014, Siderar was notified of a new National Tax Court ruling approving the AFIP assessment for fiscal year 1997 in an amount of approximately USD 0.8 million (including principal and interest); as the Tax Court did not grant a stay with respect to this decision, Siderar paid the full amount of the ruling, reserving its right to seek reimbursement of that payment. Based on the recent National Tax Court decision, management believes that there could be an additional potential cash outflow in connection with this assessment and, as a result, Siderar recognized a provision which, as of September 30, 2014, amounts to USD 0.2 million. (b) Companhia Siderúrgica Nacional (CSN) – Lawsuit In 2013, the Company was notified of a lawsuit filed in Brazil by Companhia Siderúrgica Nacional (CSN) and various entities affiliated with CSN against Ternium Investments S.à r.l., its subsidiary Siderar, and Confab Industrial S.A., a Brazilian subsidiary of Tenaris S.A. The entities named in the CSN lawsuit had acquired a participation in Usinas Siderúrgicas de Minas Gerais S.A. – USIMINAS (Usiminas) in January 2012. The CSN lawsuit alleges that, under applicable Brazilian laws and rules, the acquirers were required to launch a tag-along tender offer to all minority holders of Usiminas ordinary shares for a price per share equal to 80% of the price per share paid in such acquisition, or BRL 28.8, and seeks an order to compel the acquirers to launch an offer at that price plus interest. If so ordered, the offer would need to be made to 182,609,851 ordinary shares of Usiminas not belonging to Usiminas’ control group; Ternium Investments and Siderar’s respective shares in the offer would be 60.6% and 21.5%. On September 23, 2013, the first instance court issued its decision finding in favor of the defendants and dismissing the CSN lawsuit. The claimants appealed the court decision, and the defendants filed their response to the appeal. It is estimated that the court of appeals will issue its judgment on the appeal within the next two years. Ternium believes that CSN's allegations are groundless and without merit, as confirmed by several opinions of Brazilian counsel and previous decisions by Brazil's securities regulator Comissão de Valores Mobiliários (including a February 2012 decision determining that the above mentioned acquisition did not trigger any tender offer requirement) and, more recently, the first instance court decision on this matter referred to above. Accordingly, the Company did not record any provision in connection with this lawsuit. Page 17 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 CONTINGENCIES, COMMITMENTS AND RESTRICTIONS ON THE DISTRIBUTION OF PROFITS (continued) (ii) Commitments (a) Siderar entered into a contract with Tenaris, a related company of Ternium, for the supply of steam generated at the power generation facility that Tenaris owns in the compound of the Ramallo facility of Siderar. Under this contract, Tenaris has to provide 250 tn/hour of steam, and Siderar has the obligation to take or pay this volume. The amount of this outsourcing agreement totalsUSD 56.0 million and is due to terminate in 2018. (b) Siderar, within the investment plan, has entered into several commitments to acquire new production equipment for a total consideration of USD 85.5 million. (c) Siderar assumed fixed commitments for the purchase of raw materials for a total amount of USD 127.9 million to be expended during the next 3 years. (d) On December 20, 2000, Hylsa (Ternium Mexico’s predecessor) entered into a 25-year contract with Iberdrola Energia Monterrey, S.A. de C.V. (“Iberdrola”), a Mexican subsidiary of Iberdrola Energía, S.A., for the supply to four of Ternium Mexico’s plants of a contracted electrical demand of 111.2 MW. Iberdrola currently supplies approximately 22% of Ternium Mexico’s electricity needs under this contract. Although the contract was to be effective through 2027, on April 28, 2014, Ternium Mexico and Iberdrola entered into a new supply contract and terminated the previous one. In consideration of the termination of the previous contract, Iberdrola has granted Ternium Mexico a credit of USD 750 thousand per MW of the 111.2 MW contracted capacity, resulting over time in a total value of USD 100.0 million. In addition, Iberdrola agreed to recognize to Ternium México USD 15 million through discounted rates. As a result of the above mentioned credit and discount, the company expects to incur in electricity rates comparable to those obtained in the past under the previous contract’s terms for a period that is estimated to be approximately 2 years. Following such period, Ternium Mexico’s rates under the contract will increase to market rates with a 2.5% discount; however, Ternium Mexico will be entitled to terminate the contract without penalty. (e) Following the maturity of a previously existing railroad freight services agreement during 2013, in April 2014, Ternium México and Ferrocarril Mexicano, S. A. de C. V. (“Ferromex”) entered into a new railroad freight services agreement pursuant to which Ferromex will transport Ternium Mexico’s products through railroads operated by Ferromex for a term of five years through 2019. Subject to Ternium’s board approval, both Ternium Mexico and Ferromex would be required to make (within a period of 36 months) certain investments to improve the loading and unloading of gondolas. Ternium Mexico’s total investment commitment would amount to approximately USD 16.9 million, while Ferromex’s would amount to approximately USD 5.9 million. Under the agreement, Ternium Mexico has guaranteed to Ferromex a minimum average transport load of 200 metric tons per month in any six-month period. In the event that the actual per-month average transport loads in any six-month period were lower than such guaranteed minimum, Ternium Mexico would be required to compensate Ferromex for the shortfall so that Ferromex receives a rate equivalent to a total transport load of 1,200 metric tons for such six-month period. However, any such compensation will not be payable if the lower transport loads were due to adverse market conditions, or to adverse operating conditions at Ternium Mexico’s facilities. Page 18 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 CONTINGENCIES, COMMITMENTS AND RESTRICTIONS ON THE DISTRIBUTION OF PROFITS (continued) (f) Techgen is a party to transportation capacity agreements with Kinder Morgan Gas Natural de Mexico, S. de R.L. de C.V., Kinder Morgan Texas Pipeline LLC and Kinder Morgan Tejas Pipeline LLC for a purchasing capacity of 150,000 MMBtu/Gas per day starting on June 1, 2016 and ending on May 31, 2036. As of September 30, 2014, the outstanding value of this commitment was approximately USD 285 million. Ternium has provided a guarantee in connection with these agreements of USD 136.7 million, corresponding to the 48% of the outstanding value as of September 30, 2014. (g) Techgen is a party to a contract with GE Power Systems, Inc. and General Electric International Operations Company, Inc Mexico Branch for the purchase of power generation equipment and other services related to the equipment for an outstanding amount of approximately USD 238 million. These agreements required Techgen to issue stand-by letters of credit up to an amount of USD 47.5 million. Ternium has provided a guarantee in connection with these stand-by letters of credit issued by Techgen of an amount of USD 15.5 million and will continue to provide guarantees up to USD 22.8 million. (h) Ternium issued a Corporate Guarantee covering 48% of the obligations of Techgen under a syndicated loan agreement between Techgen and several banks led by Citigroup Global Markets Inc., Credit Agricole Corporate and Investment Bank, and Natixis, New York Branch acting as joint bookrunners. The loan agreement amounted to USD 800 million and the proceeds will be used by Techgen in the construction of the facility. As of September 30, 2014, disbursements under the loan agreement amounted USD 220 million, as a result the amount guaranteed by Ternium was approximately USD 106 million. When the loan is fully disbursed, the amounts guaranteed by Ternium will be approximately USD 384 million. The main covenants under the Corporate Guarantee are limitations on the sale of certain assets and compliance with financial ratios (e.g. leverage ratio). (iii) Restrictions on the distribution of profits Under Luxembourg law, at least 5% of net income per year calculated in accordance with Luxembourg law and regulations must be allocated to a reserve until such reserve equals 10% of the share capital. At December 31, 2013, this reserve reached the above-mentioned threshold. As of December 31, 2013, Ternium may pay dividends up to USD 5.8 billion in accordance with Luxembourg law and regulations. Shareholders' equity under Luxembourg law and regulations comprises the following captions: As of December 31, 2013 Share capital 2,004,743 Legal reserve 200,474 Non distributable reserves (1) 1,414,122 Accumulated profit at January 1, 2013 5,844,993 Loss for the year (6,947) Total shareholders' equity under Luxembourg GAAP As a result of the repurchase of its own shares from Usiminas on February 15, 2011, the Company created a non-distributable reserve of USD 150 million as required under Luxembourg law, which is included in Non distributable reserves. Page 19 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 12. RELATED PARTY TRANSACTIONS As of September 30, 2014, Techint Holdings S.à r.l. (“Techint”) owned 62.02% of the Company’ s share capital and Tenaris Investments S.à r.l. (“Tenaris”) held 11.46% of the Company’s share capital. Each of Techint and Tenaris were controlled by San Faustin S.A., a Luxembourg company (“San Faustin”). Rocca & Partners Stichting Administratiekantoor Aandelen San Faustin (“RP STAK”), a Dutch private foundation (Stichting), held shares in San Faustin sufficient in number to control San Faustin. No person or group of persons controls RP STAK. The following transactions were carried out with related parties: Nine-month period ended September 30, (Unaudited) (i) Transactions (a) Sales of goods and services Sales of goods to non-consolidated parties 1,649 23 Sales of goods to other related parties 164,813 154,814 Sales of services and others to non-consolidated parties 1,276 1,511 Sales of services and others to other related parties 997 1,409 (b) Purchases of goods and services Purchases of goods from non-consolidated parties 172,302 168,965 Purchases of goods from other related parties 29,192 74,837 Purchases of services and others from non-consolidated parties 8,430 10,423 Purchases of services and others from other related parties 99,498 184,647 (c) Financial results Income with non-consolidated parties 992 - - (d) Dividends received Dividends received from non-consolidated parties - 207 - (e) Other income and expenses Income (expenses), net with non-consolidated parties 5,015 4,597 Income (expenses), net with other related parties (868) - September 30, 2014 December 31, 2013 (Unaudited) (ii) Period-end balances (a) Arising from sales/purchases of goods/services Receivables from non-consolidated parties 7,022 5,218 Receivables from other related parties 28,585 24,802 Advances to suppliers with other related parties 493 330 Payables to non-consolidated parties (23,285) (40,244) Payables to other related parties (43,437) (35,451) Page 20 of 21 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of September 30, 2014 and for the nine-month periods ended September 30, 2014 and 2013 FAIR VALUE MEASUREMENT IFRS 13 requires for financial instruments that are measured at fair value, a disclosure of fair value measurements by level. See note 32 of the Consolidated Financial Statements as of December 31, 2013 for definitions of levels of fair values and figures at that date. The following table presents the assets and liabilities that are measured at fair value: Fair value measurement as of September 30, 2014 (in USD thousands): Description Total Level 1 Level 2 Financial assets at fair value through profit or loss Cash and cash equivalents 312,169 307,166 5,003 Other investments 45,234 34,606 10,628 Derivative financial instruments 895 - 895 Total assets Financial liabilities at fair value through profit or loss Derivative financial instruments 218 - 218 Total liabilities - Fair value measurement as of December 31, 2013 (in USD thousands): Description Total Level 1 Level 2 Financial assets at fair value through profit or loss Cash and cash equivalents 305,216 300,211 5,005 Other investments 111,305 64,971 46,334 Derivative financial instruments 1,535 - 1,535 Total assets SUBSEQUENT EVENTS On October 2, 2014, the Company entered into a definitive purchase agreement with Caixa de Previdência dos Funcionários do Banco do Brasil – PREVI for the acquisition of 51.4 million ordinary shares of Usinas Siderúrgicas de Minas Gerais S.A. – USIMINAS (“Usiminas”) at a price of BRL 12 per share, for a total amount of BRL 616.7 million. On October 31, 2014, the Company completed the acquisition. Following the acquisition of these additional shares, Ternium (through Ternium Investments S.àr.l., Siderar S.A.I.C. and Prosid Investments S.A.) owns 166.1 million ordinary shares, representing 32.9% of Usiminas’ ordinary shares. Pablo Brizzio Chief Financial Officer Page 21 of 21
